Title: To Benjamin Franklin from Jacob Duché, Jr., 22 April 1783
From: Duché, Jacob, Jr.
To: Franklin, Benjamin


Sir
Asylum, Lambeth, April 22, 1783
I return your Excellency my most sincere and hearty Thanks for your Kindness & Condescension in answering my Letter, and for the candid & affectionate Manner in which you have given me your Advice on a Subject in which I feel myself deeply interested. This Advice shall be the Rule of my Conduct; and I will wait with Patience, till I hear from my Friends at Philada, to many of whom I have written within these few Days, by different Conveyances.
I must beg Leave to set your Excellency right with Respect to the Sentiments of my Congregations relative to my Departure. I left Philada. with their full Knowledge & Approbation. I did it in the most Public Manner, having called my Vestry, and acquainted them with my Motives for taking a Voyage to England, not doubting at that Time, but that a Plan of Reconciliation would have taken Place, and I should have been able to return to them in a few Months. I take the Liberty of enclosing a Copy of their Address to me on that Occasion.
The Vestry consist of 20 Gentlemen, the far greater Part of whom remained in the City with the British Army, were present at this Meeting, & signed this Address, as well as an affectionate Letter in my Favour to the Bishop of London, both of which stand entered in their Book of Minutes. I cannot, therefore, be said, to have deserted my Flock: But have every Reason to conclude, that if my Return depended on the Approbation of the Congregations, they, with their present good & friendly Rector, would immediately express their Desire of receiving me.
The whole must depend upon the Generosity of the Legislature; And I have the Satisfaction to hear, that several of my most intimate & valuable Friends are at this Time high in Office, and have no Doubt, but they will sollicit Government in my Favour— I have written particularly to Mr Dickinson, and to Mr Rob. Morris; and have also taken the Liberty of addressing a few Lines to General Washington.
I should be happy indeed to have my Application honoured with the Sanction of your Excellency’s Name; as I am very sure, that your Recommendation of my Case to the Notice of the Legislature by a Letter to their President, or by any other Method you may judge most proper, would add such Weight to the Sollicitations of my Friends, as would secure immediate Success.

But I will not presume too far. I know your Engagements must be numerous, and of the greatest Importance, and that you have various Applications to attend to, of much greater Consequence than mine.
Mrs Duché is much obliged to you for your kind Remembrance of her, and Answer to her Enquiries after Mrs Bache & her Children. We shall both be extremely happy to see you in England.
My Son, who is now in his 20th Year is a Pupil of my good Friend West, and most enthusiastically devoted to the Art, in which he promises to make no inconsiderable Figure. As he is my only Son & a good Scholar, I wished to have educated him for one of the learned Professions. But his Passion for Painting is irresistible. West feeds the Flame with the Fuel of Applause: And his great Example has excited in my Boy an Ambition to distinguish himself in his Native Country, as his Master has distinguished himself here. The late Revolution has opened a large Field for Design. His young Mind already teems with the great Subjects of Councils, Senates, Heroes, Battles—and he is impatient to acquire the Magic Powers of the Pencil to call forth & compleat the Embryo Forms.
My eldest Daughter is in her 16th Year— My youngest in her 9th. We have not been able to give them any other Advantages of Education, than our own Private Tuition. Indeed the Plan of Female Education in this Country is too expensive for our present contracted Circumstances; and at the same Time, has too much of the Ornamental, & too little of the Essential, to meet my Ideas or Inclinations.
I beg your Excellency to bear with this little Prattle about my Family— And have only to request the Favour of you, to peruse at your Leisure the enclosed Extract from my Letter to Mr Hopkinson, which will give you some Information with Respect to the State of Mind I was in, when I wrote the Letter to General W. the Circumstances which attended the sending of it, and the Consequences to myself & Family.
I have the Honour to be, With the greatest Respect Your Excellency’s Most obliged & faithful Servant
J. Duché
 
Notation: S. Duche apl. 22. 1783.
